DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office Action based on Application 16/965,502 filed 07/28/2020 by Achim Fedyna.
Claims 1-11 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 6-8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the electronic components" in line 2 of claim 5.  There is insufficient antecedent basis for this limitation in the claim.  Claim 5 is dependent upon claim 1.  However, claim 1 does not define “electronic components”.  

Line 6 of claim 6 recites “for contacting at least one electronic board according to one of the preceding claims”.  However, the preceding claims recites to an “energy storage module” and not an electronic board.  Claim 1 for example does recite as a limitation that the energy storage module comprises at least one electronic board.  However, the claim does not make it clear if it is reciting only the electronic board or the entirety or the claims such as the energy storage module.  Therefore the metes and bounds of the claims cannot be ascertained.
Line 2 of claim 7 recites “the energy storage modules are arranged in a common housing”.  Claim 7 is dependent upon claim 6.  Claim 6 recites a single “energy storage module” and not a plurality of modules as referred to in claim 7.  So claim 7 is indefinite as it is unclear whether or not there are more than one module present in the housing.  

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites “the at least one electronic board is arranged at a distal end of the battery”.  Similarly claim 4 recites “the electronic board is arranged at a distal end of the battery”.  Therefore claim 4 fails to further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over STAFL (US 2019/0131672 A1) in view of JAN (US 2014/0255750 A1).
 With respect to claims 1-4 and 9.  STAFL teaches a battery pack that includes the function of monitoring the voltage and temperature across various portion of the module (paragraph 0028) the pack is taken to be the claimed energy storage block.  The pack is taken to include plurality of modules which are capable of use with electric powered vehicles (paragraph 0028 and Figure 4).  The module 100 includes a frame 110, a number of battery cells 120 having a cylindrical shape (paragraph 0025).  The cells are arranged in a plurality of groups (paragraph 0025).  The battery module includes conductive collector structures for electrically interconnecting subgroups of cells to one another (paragraph 0026).  These collector plates are taken to be the claimed connection boards.  There is then a central battery management circuit board 150 which may be comprised of a printed circuit board mounted to one side of a module 100 (paragraph 0031) and is taken to be the distal end of the battery (see Figure 4).    
STAFL does not explicitly teach where the energy storage cells are electrically conductively connected to the connection boards via an uninsulated conductor element configured as a wire or ribbon.
JAN teaches a battery pack that uses bus bars to electrically connect the batteries (paragraph 0028).  Each of the bus bars is coupled to respective batteries with one or more wires (paragraph 0028).  The bus bars may use circular apertures and contact fingers to provide pathways for connecting wires (paragraph 0041).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to use the connecting wires of JAN for connecting the cells to the bus bar for the connecting the battery cells to the collector connector structures of STAFL as this is a combination of known prior art elements in order to achieve predictable results, as both STAFL and JAN teaches connecting cylindrical cells for a battery module, and then JAN teaches that it is known to use connector wires to form the connection between the cells to the bus bar, or connecting structures.  
With respect to claim 2.  JAN teaches a connecting wire which may have a selected wire gauge and wire material (paragraph 0043).  JAN teaches then the same conductor element in the form of a wire as claimed, and is therefore taken to have the same properties, such as being resilient.  In the alternative it would be obvious to adjust the properties of the wire, such as the gauge or material as a matter of routine optimization in order to achieve the desired wire as taught by JAN.  
With respect to claim 3.  STAFL teaches as seen in Figure 2 apertures over the cylindrical cells formed in the collector plates (paragraph 0026).  Similarly JAN teaches the wire is formed in the aperture (see Figures 3 and 10).  As seen in Figure 3 the wire extends from the top of the energy cell through the connection board and to the top side of the connection board.  
With respect to claim 5.  STAFL teaches a central battery management circuit board 150, which may be a multilayer printed circuit board (paragraph 0031).  The board 150 may include a battery management circuit for monitoring and controlling the battery module operation, including voltage and temperature monitoring circuits (paragraph 0031).  

Claim(s) 6-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over STAFL (US 2019/0131672 A1) in view of JAN (US 2014/0255750 A1) and NISHIDA (US 2009/0061305 A1).
The rejection above in view of STAFL and JAN from above is repeated here.  Neither STAFL nor JAN explicitly teaches cooling fluid conducting means which guide fluid in a longitudinal direction of the storage cells.
NISHIDA teaches a battery container unit including an enclosure and a plurality of battery modules of cylindrical shape (abstract).  There is then formed a cooling medium flow path is provided in a gap along the axial direction of the battery modules (abstract).  The second cooling medium flow path 11 then is formed along the longitudinal direction of the battery cells (paragraph 0046 and Figure 1).  There is a feed port and discharge port provided at opposing positions on side walls, the intake of air  progresses within the enclosure (paragraph 0049).  Such a structure allows for effective cooling of the battery module within the enclosure (paragraph 0013).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to include the cooling structure for the battery module as taught by NISHIDA for the battery pack of STAFL, as this is a combination of known prior art elements in order to achieve predictable results.  In the present case NISHIDA teaches the benefits of the coolant flow path being to effectively cool the batteries (paragraph 0023).  
With respect to claim 7.  NISHIDA as noted above teaches the cooling system is located in the enclosure (paragraph 0042).  
With respect to claim 8.  STAFL teaches as seen in Figures 2, 6, and 9 the collector plates 140 include apertures (see also paragraph 0026).  These apertures are taken to be capable of allowing air to be guided through them.  Similarly as seen in Figure 1-2 the coolant air from the flow path flows around the cells in the longitudinal direction, and include openings for the fluid to flow.  
With respect to claim 10.  Claim 10 is dependent upon claim 1, which is rejected above under 35 U.S.C. 103 in view of STAFL and JAN.  The rejection above of claim 6 in view of STAFL, JAN, and NISHIDA is repeated here.  
With respect to claim 11.  STAFL teaches a plurality of battery subgroups, which are taken to be a plurality of modules (paragraph 0026 and Figure 4).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. HARRIS (US 10,243,184 B1) – HARRIS teaches a battery module including interconnect plates, the interconnect plates include recesses which include openings to enable wire bonds between the terminal battery cell and the interconnect plate (abstract).  The module includes a PCB 314 and controller board 312 (column 8 lines 12-.14).  As seen in Figure 17 the PCB is then located at the distal end of the battery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722